United States Court of Appeals
                     For the First Circuit


No. 02-1695

                       JAMES W. CAMPBELL,

                      Plaintiff, Appellant,

                               v.

 BANKBOSTON, N.A.; BANKBOSTON SEPARATION PAY PLAN; HELEN DRINAN,
     administrator; BANKBOSTON CASH BALANCE RETIREMENT PLAN;
            RETIREMENT PLAN COMMITTEE, administrator,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on March 7, 2002 is amended
as follows:

     P. 19, l.9: insert "provision" between "age discrimination"
and "applies"